                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    THE BANK OF NEW YORK MELLON,                           Case No. 2:16-CV-1317 JCM (VCF)
                 8                                           Plaintiff(s),                     ORDER
                 9               v.
               10     CASCADE HOMEOWNERS ASSOCIATION,
                      INC., et al.,
               11
                                                          Defendant(s).
               12
               13
                             Presently before the court is the matter of Bank of New York Mellon v. Cascade
               14
                      Homeowners Ass’n, Inc. et al., case number 2:16-cv-01317-JCM-GWF.
               15
                             On January 29, 2020, plaintiff/counter-defendant Bank of New York Mellon (“BNYM”),
               16
                      defendant Cascade Homeowners Association, Inc., defendant/counterclaimant Daisy Trust, and
               17
                      defendant Absolute Collection Services, LLC filed a joint stipulation to dismiss all claims in this
               18
                      action with prejudice. (ECF No. 78). The court granted the stipulation on January 31, 2020. (ECF
               19
                      No. 79).
               20
                             Because this action has now been fully resolved, with all claims as to all parties having
               21
                      been dismissed, the court will deny as moot BNYM’s motion to set dispositive motion deadline
               22
                      (ECF No. 70) and BNYM’s second motion for summary judgment (ECF No. 71).
               23
                             IT IS SO ORDERED.
               24
                             DATED March 3, 2020.
               25
               26                                                   __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
               27
               28

James C. Mahan
U.S. District Judge
